Exhibit 10.2
regislogo.jpg [regislogo.jpg]








Supplemental Performance-Based Cash Retention Bonus Plan


January 2017


This program applies to specified Salon Support employees identified by the
Board of Directors in January 2017. These participants have the opportunity to
earn up to their individual “Max Award” based on the Company’s performance
against a specific goal for the period ended January 1, 2017 to June 30, 2018
(the “Performance Period”).


Specifically, the performance measures and goals are as follows:
Performance Measure
Performance Towards Goal
Cash Award
 
 


Participant’s Max Award
 
 
75% of Max Award
 
50% of Max Award
 
25% of Max Award
 
0



If the actual amount of the Performance Measure for the Performance Period is
between the numbers shown, the resulting cash award will be interpolated.


Cash awards will be paid approximately August 2018.


If a participant ceases employment during the Performance Period or before cash
payment is received, due to involuntary termination by the Company without cause
(including terminating for Good Reason) or due to death or disability, the
participant shall receive a cash award based on the Company’s actual performance
against the Performance Goal, paid after completion of the performance period at
approximately the same time as cash awards under this plan are paid to
participants who remain employees, subject to execution of a customary release
of claims. Such award shall not be prorated to reflect the participant’s
termination of employment. Any such payment shall be in addition to and not
replace any other severance payments or benefits to which the participant may be
entitled.


Amounts paid under this plan are separate from and do not replace or change the
Company’s Annual Incentive (Bonus) Plan.










 





